 1

 2

 3

 4

 5

 6

 7

 8                     UNITED STATES DISTRICT COURT

 9                    CENTRAL DISTRICT OF CALIFORNIA

10

11   DON MARTIN,                     Case No. CV 19-8436 TJH (SS)

12                  Plaintiff,       ORDER ACCEPTING FINDINGS,
13        v.                         CONCLUSIONS AND RECOMMENDATIONS
14   CITY OF LOS ANGELES, et al.,
                                     OF UNITED STATES MAGISTRATE
15                  Defendants.
                                     JUDGE
16

17

18        Pursuant to 28 U.S.C. § 636, the Court has reviewed the
19   Complaint, all the records and files herein, and the Report and
20   Recommendation of the United States Magistrate Judge.   The time
21   for filing Objections to the Report and Recommendation has passed
22   and no Objections have been received.     Accordingly, the Court
23   accepts and adopts the findings, conclusions and recommendations
24   of the Magistrate Judge.
25

26        IT IS ORDERED that Judgment shall be entered dismissing this
27   action without prejudice.
28
 1        IT IS FURTHER ORDERED that the Clerk serve copies of this
 2   Order and the Judgment herein on Plaintiff at his current address
 3   of record.
 4

 5        LET JUDGMENT BE ENTERED ACCORDINGLY.
 6

 7   DATED:   DECEMBER 11, 2019
 8

 9                                       TERRY J. HATTER, JR.
                                         UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                     2
